Exhibit 10.4

EXECUTION COPY

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) is made and effective as of July 10,
2009 by and between Manitex International, Inc., a Michigan corporation
(“Debtor”), and Avis Industrial Corporation, an Indiana corporation (“Secured
Party”).

WHEREAS, Debtor and Secured Party, as of the date hereof, have entered into a
stock purchase agreement (“Stock Purchase Agreement”) in which Secured Party has
sold all of the outstanding shares of capital stock of Badger Equipment Company
(“Badger”) to Debtor for a purchase price which includes, among other things,
that certain promissory note in the amount of $2,750,000.00, dated as of the
date hereof, made by Debtor in favor of Secured Party (the “Note”).

WHEREAS, Debtor and Secured Party agree that the Note is to be secured, pursuant
to this Agreement, by all of the outstanding shares of capital stock of Badger.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

1. Creation of Security Interest. For value received, Debtor hereby grants to
Secured Party a security interest in all of the outstanding shares of capital
stock of Badger, together with all rights related thereto (the “Collateral”).

2. Obligation Secured. The Collateral shall secure the performance and payment
by Debtor of the Note.

3. Delivery of Collateral/Perfection of Security Interest. Debtor shall promptly
deliver and transfer stock certificates representing all of the outstanding
shares of capital stock to Secured Party on the date hereof. Debtor shall
perform all acts as Secured Party may request so as to maintain a valid security
interest for Secured Party in all of the outstanding shares of capital stock of
Badger.



--------------------------------------------------------------------------------

4. Protection of Collateral. During the period of time in which the Note is
unpaid to the Secured Party, Debtor agrees no additional shares of capital stock
of Badger shall be issued.

5. Default. The occurrence of any of the following events shall cause a default
hereunder (each of the following, a “Default”):

a. Failure by Debtor to honor or perform any of the terms or conditions of this
Agreement, which failure shall continue for more than 30 days after notice from
Secured Party to Debtor.

b. Failure by Debtor to pay when due, as detailed in the Note, any required
payments of principal or interest thereon, and such payments remain unpaid for
more than 60 days from the due date.

c. The insolvency of Debtor, the making by Debtor of a general assignment for
the benefit of creditors, commencement by or against Debtor of any proceeding
under Federal Bankruptcy Act or any under state insolvency statute, appointment
of a receiver or issuance of a writ or order of attachment or garnishment on any
of the property, asset or income of Debtor or any surety or guarantor of
indebtedness.

6. Remedies. Upon the occurrence and during the continuance of any Default
hereunder, (a) all or any part of the unpaid balance of principal and interest
under the Note shall become due and payable immediately, without notice and
demand, at the election of Secured Party, (b) Secured Party shall have all of
the rights and remedies of a secured party under I.C. 26-1-9-501 et seq of the
State of Indiana, and (c) without limiting any of the foregoing, Secured Party
may sell, assign, transfer and deliver the whole of the Collateral, or any part
thereof, as Secured Party may elect.

7. Voting and Dividends. So long as no Default has occurred and is continuing,
(a) Debtor shall be entitled to exercise or refrain from exercising any and all
voting and other consensual rights pertaining to the Collateral or any part
thereof for any purpose, and (b) Debtor shall be entitled to receive and retain
any and all dividends and interest paid in respect of the Collateral. If a
Default has occurred and is continuing, Secured Party (and only Secured Party)
may exercise any and all rights with respect to the Collateral.

 

2



--------------------------------------------------------------------------------

8. Waiver. Debtor waives any right that Debtor may have to require Secured Party
to proceed against any other person, to proceed against or exhaust the
Collateral or any part thereof, or to pursue any other remedy that Secured Party
may have. Debtor further waives all defenses arising by reason of disability or
cessation of liability or any other person.

9. Amendment. This Agreement may not be modified, amended, waived, extended,
changed, transferred, discharged or terminated orally or by any act or failure
to act on the part of Debtor or Secured Party, but only by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.

10. Term of Agreement. This agreement is a continuing agreement, and all rights,
powers, and remedies hereunder shall apply to all past, present, and future
indebtedness of Debtor to Secured Party, dissolution and capacity or insolvency
of Debtor and shall continue in full force until all of the indebtedness under
the Note shall have been paid in full. The power of sale and other rights and
remedies granted to Secured Party hereunder may be exercised even though suit on
indebtedness may be barred by any statute of limitations applicable thereto.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Indiana, without regard to its conflict
of law principles.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this agreement on the day and year
first above written.

 

MANITEX INTERNATIONAL, INC.     AVIS INDUSTRIAL CORPORATION

/s/ David J. Langevin

   

/s/ Jacquelyn S. Duggan

David J. Langevin, Chairman and CEO     Jacquelyn S. Duggan, Chief Financial
Officer

 

4